LEWIS, J.
William Munger had, for more than one year prior to October 7,-1906, been a duly appointed and acting police officer, on the police ■force of the city of Minneapolis, at the agreed price of $70 per month. He was suspended from actual duty October 7, but for no definite period, and on January 7, 1907, his name was stricken from the rolls-*247of policemen by order of the mayor. During the interim between October 7 and January 7, he was not requested to and did not perform the duties of a police officer, but never acquiesced in his suspension. His claim for salary during the time of his suspension having been assigned to respondent, this action was brought to recover the same, and the court found the facts as above stated, and ordered judgment for respondent.
According to the evidence Munger was suspended by the mayor pending an investigation into the facts surrounding the arrest of a certain man, who died while being conveyed to police headquarters. In the words of the mayor: “I did tell them ‘ * * * that they would have to retire from active service and remain suspended until * * * after the trial. * * * I gave such instructions as were necessary to regard them as suspended from actual service.” The officer was afterwards indicted, put upon his trial, and acquitted.
By the Minneapolis charter the mayor is vested with the power of appointment, removal, discipline, control, and supervision of its police force, and the question is whether under the facts and circumstances of this case the suspension was intended to be complete and without salary during the period of suspension, or whether it was the intention merely to temporarily deprive the officer of his right to officiate as an officer pending the investigation into his conduct, without depriving him of his compensation during such time.
In deciding this case it is not necessary to consider the general rules and principles applicable in cases where there is a dispute over emoluments or salary between de jure and de facto officers, nor do we deem it necessary to discuss and decide whether under any circumstances the salary of such officers is incident to the office, not necessarily depending upon the performance of the duties of the office. There is conflict of authority upon those questions. For the purposes of this case we may concede all that appellant claims as to what the courts have held; but the facts here are peculiar, and probably different from those involved in any of the decisions.
The charter places in the hands of the mayor of the city complete supervision over the police department. He is vested with authority and'power to remove a policeman from duty and to reinstate him, and the term of removal may be long or short. He has authority to *248define the duties of such officers, and, incident to his general powers, may take such steps as may be necessary to improve the service by proper discipline of the men, and such discipline may reasonably require complete removal, temporary removal and reinstatement, or suspension for a temporary purpose, with or without pay.
We'are of opinion that the evidence was sufficient to warrant the trial court in finding that it was not the intention of the mayor to suspend the officer in the complete sense, without pay., His efficiency had -been challenged by what occurred, and the facts required investigation. But it was a temporary matter. He was not called upon to deliver the insignia of his office. His name was not stricken from the- payroll. No definite time was contemplated during which his retirement from duty should continue. The mayor informed the officer that, if upon investigation it appeared that he was blameless, then he should be restored to his duties. The mayor might have desired to keep the officer in the service of the city; whereas, if the suspension had been equivalent to a removal, he would have been obliged to seek employment elsewhere. Rule 27, with reference to á forfeiture of pay for being absent from duties, has no reference to a case of this kind. There was some evidence to the effect that during the interim the officer took temporary employment with other parties. This fact has a bearing upon what was the intention in suspending him, but is not conclusive.
Affirmed.